Citation Nr: 1031876	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from July 1965 to October 
1970.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The February 2007 decision, in part, denied entitlement to 
service connection for hearing loss and tinnitus.  The Veteran 
submitted a notice of disagreement with the denials.  However, 
after a statement of the case was issued in April 2007, the 
Veteran expressly appealed only the tinnitus denial to the Board.  
Thus, the Board will not address a claim of service connection 
for hearing loss.


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to his 
active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

The Veteran asserts that he has tinnitus as a result of his 
active military service.  Specifically, he states that he was 
exposed to loud noises throughout service, including from 
gunfire, mortars, and artillery.  Although his military 
occupational specialty is listed as "cook," the Veteran 
indicates that he acted as a gunner while he was stationed in the 
Republic of Vietnam.  The Veteran also states that he experienced 
ringing in his ears during active military service and has 
experienced similar symptoms since that time.  Thus, he contends 
that service connection is warranted for tinnitus.

A claimant is competent to attest to symptoms that are observable 
by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Ringing in the ears is capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Veteran has provided seemingly credible statements that he 
currently experiences ringing in the ears and a VA audiologist 
indicated that the Veteran had a history of tinnitus in February 
2007.  Although the audiologist indicated that the problem might 
relate to Eustachian tube functioning, the Board finds that the 
evidence tends to establish the current disability element of the 
claim in light of the Veteran's complaints of ringing in the ear.

The RO conceded in-service noise exposure given the Veteran's 
statements and evidence of service in Vietnam.  In any case, the 
Veteran's service treatment records are compelling in regards to 
in-service noise exposure and injury to, or disease of, the ears.  
From September 1968 to March 1970, there are no fewer than 13 
documented entries concerning treatment for complaints involving 
the ears.  The Veteran had complaints of ear pain, earaches, 
hearing loss, swelling, and plugged ears.  There were findings of 
earaches, completely plugged ears, otitis media, otitis externa, 
purulent discharge, and large amounts of wax.  Treatment included 
irrigation of the ears and ear drops.  Of particular significance 
is a July 1969 entry where it was noted at the Battalion Aid 
Station that the Veteran had been experiencing earaches due to 
the constant firing of weapons.  Additionally, a March 1983 
treatment record from his Reserve service documents an incident 
where a grenade simulator went off causing an earache.  The 
injury was considered to be in the line of duty.

The service treatment records do not specifically reference 
tinnitus and the pertinent examination reports do not contain 
abnormal ear examinations.  Nevertheless, the Veteran's many in-
service complaints concerning the ears with a specific reference 
to constant gunfire lend credibility to his assertions that he 
experienced ringing in the ears during service and tend to 
support his theory of the claim.

The February 2007 VA audiologist provided a negative nexus 
opinion in connection with the claim-stating that it is her 
opinion that the Veteran's current tinnitus is not due to noise 
exposure in the military.  The audiologist's opinion is not 
persuasive in this case as the report failed to mention even one 
of the 13 instances of in-service treatment for problems with the 
ear, or the reference to in-service gunfire or the grenade 
simulator.  The primary rationale of the opinion appears to be 
based on an instance during an unrelated examination in November 
2001 where the Veteran denied experiencing tinnitus.  The Veteran 
asserts that he did not make that denial or that he answered a 
question incorrectly because the examination was not for 
tinnitus.  In any case, there is no November 2001 examination 
report contained in the claims file and the RO did not include 
such a report in the list of evidence that was considered.  

In consideration of the evidence of record, the Board finds that 
the Veteran likely has tinnitus that is attributable to his 
active military service.  The Veteran has provided statements 
consistent with the evidence contained in his service treatment 
records.  The Board considers his statements concerning a 
disability that is capable of being observed by a lay person in 
conjunction with the documented in-service treatment for ear 
problems to be compelling evidence in furtherance of his claim, 
particularly more compelling than the deficient February 2007 
opinion on the matter.  Because the Veteran likely has tinnitus 
that is attributable to his active military service, the Board 
concludes that service connection is warranted for tinnitus.  
See38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


